ORDER

PER CURIAM.
AND NOW, this 19th day of January 2007, the Petition for Allowance of Appeal is GRANTED. We also grant the Joint Application of All Parties and Intervenors for Consolidation of Petitions for Allowance of Appeal to consolidate this appeal with 540 MAL 2006 and 541 MAL 2006. Additionally, we grant the Joint Application of All Parties and Intervenors to Expedite Consideration of Petitions for Allowance of Appeal.
Justice SAYLOR did not participate in the consideration or decision of this matter.